Name: Commission Regulation (EEC) No 4175/88 of 28 December 1988 amending Regulation (EEC) No 3137/82 laying down detailed rules for the granting of financial compensation in respect of certain fishery products
 Type: Regulation
 Subject Matter: agricultural structures and production;  trade policy;  economic policy;  prices
 Date Published: nan

 31 . 12. 88 Official Journal of the European Communities No L 367/61 COMMISSION REGULATION (EEC) No 4175/88 of 28 December 1988 amending Regulation (EEC) No 3137/82 laying down detailed rules for the granting of financial compensation in respect of certain fishery products THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regulation (EEC) No 3468/88 (2), and in particular Article 13 (7) thereof, Whereas, in order to permit producers organizations, under certain conditions, to apply measures to stabilize the market in the area where the products are usually sold, the financial compensation is limited, pursuant to Article 3 (c) of Council Regulation (EEC) No 2202/82 (3), to products that, after having been put to sale according to regional and local uses and habits, have not found a buyer at the Community withdrawal price ; Article 1 Regulation (EEC) No 3137/82 is hereby amended as follows : 1 . The following Article la is inserted after Article 1 : 'Article la The Community withdrawal price to be respected by the producers' organizations shall be the sale price at the first transaction . The sale price at the first transaction may not include costs incurred after landing, with the exception of the costs, including transport costs, where the sale takes place at an auction or quayside sale, in accordance with Article 3 (c) of Regulation (EEC) No 2202/82.' 2 . Article 2 ( 1 ) is replaced as follows : ' 1 . Any producers' organization which applies the margin of tolerance provided for in Article 13 ( 1 ) of the basic Regulation shall communicate to the competent authorities of the Member State by which it is recognized, at least two working days before the margin is to apply, the level of the withdrawal price applicable to each product category in any part of its area of activity. This level shall apply for not less than five working days. Subject to compliance with the minimum period referred to above, should a producers' organization intend to alter the period of application of the margin of tolerance or the level of the withdrawal price, it shall inform the competent authorities of its decision at least two working days before the decision is to apply. Any alteration of the period of application or the level of the withdrawal price may not be for less than five working days .' Whereas, since the entry into force of Commission Regulation (EEC) No 3137/82 of 19 November 1982 laying down detailed rules for the granting of financial compensation in respect of certain fishery products (4), as amended by Regulation (EEC) No 3165/84 (^ it has become apparent that the first sale price needs to be defined more closely ; Whereas experience has also shown that it should be made possible to apply in a more flexible manner the margin of tolerance permitted to the withdrawal price offered by producers' organizations ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for fishery products, (') OJ No L 379, 31 . 12. 1981 , p. 1 . (2) OJ No L 305, 10 . 11 . 1988 , p. 1 . (3) OJ No L 235, 10 . 8 . 1982, p. 1 . (4) OJ No L 335, 29 . 11 . 1982, p. 1 . M OJ No L 297, 15. 11 . 1984, p. 14. Article 2 This Regulation shall enter into force on 1 January 1989 . No L 367/62 Official Journal of the European Communities 31 . 12. 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 December 1988 . For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission